Citation Nr: 1042421	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to April 1946.  
He died in February 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on appeal.  

In a June 2009 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the Court) 
and in an Order dated in May 2010, the Court ordered that the 
joint motion for remand (Joint Motion) be granted and remanded 
the Board's decision for proceedings consistent with the Joint 
Motion filed in this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The May 2010 Joint Motion stated that the Board did not properly 
consider the provisions of 38 C.F.R. § 3.312(c)(3).  In 
particular, the Joint Motion indicated that the Board did not 
properly consider the effect of the Veteran's service-connected 
chronic obstructive pulmonary disease (COPD) in relation to his 
cause of death.  

A contributory cause of death is inherently one not related to 
the principal cause.  A contributory cause of death is one which 
contributes substantially or materially to death; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for consideration 
whether there may be reasonable basis for holding that a service-
connected condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, it 
would not generally be reasonable to hold that a service-
connected condition accelerate death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran died in February 2007.  His death certificate 
reflects that his immediate cause of death was cardiac arrest.  
There were no conditions leading to the immediate cause, 
underlying causes, or other significant conditions listed on the 
death certificate.  The Veteran was service-connected for COPD at 
60 percent from March 6, 1990, and at 100 percent from July 14, 
2006.  He was also service-connected for minimal inactive 
pulmonary tuberculosis with diaphragmatic pleurisy at 10 percent 
from September 18, 1961.  However, he was initially service-
connected for left diaphragm pleurisy in an April 1946 rating 
decision at 10 percent disabling effective from April 2, 1946.  
The Veteran was granted a total rating based on individual 
unemployability (TDIU) from February 20, 2006, to July 14, 2006.  

The Board observes that the Veteran was treated for pulmonary 
tuberculosis for many years after his separation from service.  A 
review of the evidence of record shows that the first indication 
of a possible heart related disability was in a September 1948 
radiology report wherein there was a finding suggestive of old 
rheumatic heart disease.  The Veteran denied cardiac symptoms 
until a November 1962 tuberculosis consultation during which time 
he complained of questionable pain over the left lower anterior 
chest wall.  A December 1969 VA examination provided a diagnosis 
of arteriosclerosis.  Dr. H.L. provided a diagnosis of coronary 
artery disease (CAD) in October 1973.  A May 1982 VA treatment 
entry reflected a diagnosis of ASHD (arteriosclerotic heart 
disease) with angina pectoris.  During an April 1985 VA 
examination, the Veteran was diagnosed with probable COPD with 
emphysema and probable generalized arteriosclerosis with 
arteriosclerotic cardiovascular disease.  A May 1997 VA 
examination reflected atrial fibrillation unofficially read from 
the electrocardiogram.  The assessment was that some component of 
the Veteran's shortness of breath was likely due to atrial 
fibrillation with an increased ventricular response.  A December 
2005 private treatment record from F.M.A. contained an assessment 
of congestive heart failure and COPD.  An April 2006 x-ray showed 
stable cardiomegaly with interval development of small pleural 
effusion.  An April 2006 VA treatment entry indicated that the 
Veteran was hospitalized for paroxysmal afibrillation with 
peripheral arterial embolism.  

The Board finds that a VA examination is necessary to address the 
appellant's contention that the Veteran's service-connected COPD 
caused or contributed to his death.  In this regard, the Board 
observes that the Veteran was assigned a 100 percent rating for 
his service-connected COPD effective July 14, 2006.  Moreover, 
the Veteran's service-connected pulmonary tuberculosis/pleurisy 
was also rated as 100 percent disabling at various times since he 
was initially service-connected for this disability in 1946.  It 
appears that COPD and pulmonary tuberculosis/pleurisy would 
qualify as service-connected diseases involving active processes 
affecting vital organs, in this case the lungs.  The Board also 
notes that as the service-connected COPD was rated as 100 percent 
disabling, debilitating effects and general impairment of heath 
to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death (cardiac arrest) may be assumed.  The 
Board concludes that this is a question for an examiner.  
38 C.F.R. § 3.159(c)(4).  Accordingly, a remand is necessary for 
a medical opinion.  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated 
that the content of the notice letter will depend upon the 
information provided in the claimant's application and that the 
letter should be "tailored" to be responsive to the details of 
the application submitted.  Although there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.  

The Board observes that the April 2007 notice letter did not 
contain a list of the conditions the Veteran was service-
connected for at the time of his death.  Moreover, the letter did 
not provide an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Further, the letter does not contain the 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
information.  Accordingly, the appellant should be provided with 
a compliant notice letter on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be provided with 
notice that fully complies with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
In particular the appellant should be 
provided with a: (1) a statement of the 
conditions for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  At the time of his death, the 
Veteran was service-connected for COPD and 
minimal inactive pulmonary tuberculosis with 
diaphragmatic pleurisy.  The appellant should 
be provided with notice that explains the 
evidence and information required to 
substantiate a DIC claim based on these 
disabilities, as well as a condition not yet 
service-connected.  

2.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
his service treatment records, and to comment 
as to whether it was at least as likely as 
not that one of the Veteran's service-
connected disabilities (COPD and minimal 
inactive pulmonary tuberculosis with 
diaphragmatic pleurisy) was a principal or 
contributory cause of his death.  

The Board is particularly interested in 
ascertaining the relationship, if any, 
between the service-connected COPD and 
minimal inactive pulmonary tuberculosis with 
diaphragmatic pleurisy and the Veteran's 
cardiac arrest.  

(The term "principal cause of death" means 
the primary cause of death that singly or 
jointing with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.)

(The term "contributory cause of death" means 
one inherently not related to the principal 
cause; which contributed substantially or 
materially to cause death; which combined to 
cause death; or which aided or lent 
assistance to the production of death.  It is 
not sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal connection.)

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



